Citation Nr: 0634837	
Decision Date: 11/09/06    Archive Date: 11/27/06

DOCKET NO.  05-13 465	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia



THE ISSUE

Entitlement to an effective date earlier than October 8, 
2002, for the grant of special monthly compensation (SMC) at 
the housebound rate.



WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. Sorisio, Associate Counsel



INTRODUCTION

The appellant is a veteran who served on active duty from 
September 1964 to July 1967.  This matter is before the Board 
of Veterans' Appeals (Board) on appeal from a December 2002 
rating decision of the Roanoke, Virginia Department of 
Veterans Affairs (VA) Regional Office (RO) that granted SMC 
at the housebound rate, effective October 8, 2002.  In June 
2006, a Travel Board hearing was held before the undersigned.  
A transcript of the hearing is of record.

In his January 2003 notice of disagreement, the veteran also 
initiated appeals as to the December 2002 rating decision's 
denial of service connection for impotence/ erectile 
dysfunction and the current rating assigned for nephropathy 
with hypertension.  In January 2005, the RO granted service 
connection for erectile dysfunction, rated noncompensable and 
SMC for loss of use of a creative organ; both effective from 
May 8, 2001.  The decision also granted a 100 percent rating 
for nephropathy with hypertension, effective from November 4, 
2003.  As these were the maximum benefits sought on appeal 
and the veteran has not expressed disagreement with the 
effective dates assigned, the matters are not before the 
Board. 


FINDING OF FACT

Prior to October 8, 2002 the veteran did not have a single 
service-connected disability rated as total and additional 
service-connected disability or disabilities independently 
ratable at 60 percent; his service-connected disabilities did 
not render him housebound.


CONCLUSION OF LAW

An effective date prior to October 8, 2002 is not warranted 
for the grant of SMC at the housebound rate.  38 U.S.C.A. 
§§ 1114(s), 5107, 5110 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.400, 3.401(a), 3.350(i) (2006).

REASONS AND BASES FOR FINDING AND CONCLUSION

A.	Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the 
instant claim.  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his or her possession 
that pertains to the claim.  38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Initially, it is notable that the veteran did not file a 
formal claim for SMC at the housebound rate; the RO granted 
this benefit because the granting of increased evaluations 
for other disabilities made him eligible for SMC.  Thus, he 
did not receive specific notice prior to the December 2002 
rating decision regarding what was required to establish SMC 
or effective dates of awards.  However, the purpose of this 
notice was fulfilled when SMC was granted and an effective 
date was assigned.  Additionally, a January 2005 supplemental 
statement of the case advised him of the criteria regarding 
effective dates and readjudicated the matter; a March 2006 
letter also specifically informed him of effective date 
criteria.  See 38 U.S.C.A. § 7105; Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473, 490-91 (2006).  He is exercising 
the opportunity to contest the effective date assigned, and 
is not prejudiced by any notice deficiency (including in 
timing) earlier in the process.
The veteran's pertinent treatment records have been secured.  
He has not identified any evidence that remains outstanding.  
VA's duty to assist is also met.  Accordingly, the Board will 
address the merits of the claim. 

B.	Factual Background, Legal Criteria, and Analysis

The effective date of an award of SMC at the housebound rate 
shall be the date of receipt of claim or the date entitlement 
arose.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  An exception 
to this rule provides that the effective date of an award for 
increased disability compensation and SMC shall be the 
earliest date as of which it is factually ascertainable that 
an increase in disability has occurred, if the claim is 
received within one year from such date; otherwise, it is the 
date of receipt of the claim.  38 U.S.C.A. § 5110(b)(2); 
38 C.F.R. § 3.400(o)(2).  

SMC at the housebound rate is payable to a veteran who has a 
single service-connected disability rated as 100 percent 
disabling and either (a) has an additional service-connected 
disability, or disabilities, independently rated as 60 
percent disabling, which (i) is/are separate and distinct 
from the service-connected disability rated as 100 percent 
disabling and (ii) involve(s) different anatomical or bodily 
symptoms; or (b) is permanently housebound by reason of a 
service-connected disability or disabilities.  The latter 
requirement is met when the veteran is substantially confined 
to his dwelling and the immediate premises as a direct result 
of service-connected disabilities, or, if institutionalized, 
to the ward or clinical areas, and it is reasonably certain 
that the disability or disabilities will continue throughout 
the veteran's lifetime.  38 U.S.C.A. § 1114(s); 38 C.F.R. 
§ 3.350(i).

At the outset, it is noteworthy that SMC at the housebound 
rate was denied by a February 1997 rating decision.  The 
veteran did not appeal this decision and it is final based on 
the evidence of record at the time and not subject to 
revision in the absence of clear and unmistakable error (CUE) 
in the decision.  38 U.S.C.A. §§ 7105, 5109A; see Rudd v. 
Nicholson, 20 Vet. App. 296 (2006) (finding that only a 
request for revision based on CUE could result in the 
assignment of an effective date earlier than the date of a 
final decision).  CUE in the February 1997 rating decision 
has not been alleged.
The record does not contain any evidence showing the veteran 
was (or currently is) substantially confined to his home and 
its immediate premises, nor has the veteran alleged that he 
has been so confined.  In his December 2001 claim he noted 
his neuropathy is sometimes so bad that he cannot get off the 
couch and that he can only stand for thirty-five to forty 
minutes at a time.  However, December 2000 to July 2002 VA 
treatment records note the veteran was ambulatory at 
appointments and that he volunteered at the VFW until March 
2002.  Thus, the evidence shows the veteran has pursued 
activities outside his home and does not indicate that he has 
been confined to his house; therefore, he fails to meet this 
criterion for SMC prior to October 8, 2002.

On October 8, 2002 examination on behalf of VA, coronary 
artery disease secondary to diabetes, diabetic nephropathy, 
and hypertension secondary to diabetes were diagnosed.  The 
veteran reported a two year history of chest discomfort with 
associated shortness of breath, fatigue, and dizziness.  He 
had experienced congestive heart failure and continued to 
have chest discomfort with activity and on exertion.  He 
denied resting chest pain, syncope, diaphoresis, surgical 
intervention, and myocardial infarction.  A stress test 
revealed poor exercise tolerance, with a maximum workload of 
3 METS.  Chest x-ray and electrocardiogram results were 
normal.  Clinical examination showed 3+ pitting edema of the 
lower extremities with blood urea nitrogen of 35 and 
creatinine level of 2.2.  The veteran's blood pressure was 
150/90 lying down, 150/92 sitting, and 152/96 standing.  

Based on findings on this examination, the RO granted the 
veteran a 100 percent (increased from 60 percent) rating for 
cardiomyopathy with congestive heart failure, and an 80 
percent (increased from 30 percent) rating for diabetic 
nephropathy with hypertension; both effective from October 8, 
2002.  The RO granted SMC at the housebound rate from October 
8, 2002, as that was the date upon which he first met the 
legal criteria for such benefit, i.e., he had a 100 percent 
rating for a single disability and separate and distinct 
service-connected disability rated 60 percent or higher.  
Notably, he only appealed the effective date for the grant of 
SMC; he has not appealed the effective dates for the 100 
percent rating for cardiomyopathy or for the 80 percent 
rating for diabetic nephropathy.  Hence, the decisions 
regarding the effective dates for those two ratings are final 
and cannot be revised in the absence of CUE (which is not 
alleged).  38 U.S.C.A. §§ 7105, 5109A; see Rudd, 20 Vet. App. 
at 299.  The veteran cannot be granted an earlier effective 
date for SMC at the housebound rate based on his disability 
ratings.  

The veteran argued at the June 2006 hearing and in several 
statements associated with the claims file that he has had a 
total disability rating based on individual unemployability 
(TDIU) effective from January 30, 1997 and has had a 70 
percent rating for PTSD effective from February 7, 1994.  He 
contends he was rated 100 percent disabled January 30, 1997, 
and was entitled to receive SMC at the housebound rate since 
that date.  However, the veteran's conclusion is based upon a 
misunderstanding of the law.  TDIU is granted "where the 
schedular rating is less than total, when the disabled person 
is, in the judgment of the rating agency, unable to secure or 
follow a substantially gainful occupation as a result of 
service-connected disabilities."  38 C.F.R. § 4.16.  Thus, 
TDIU is granted when a veteran's service-connected 
disabilities are not rated at 100 percent, either alone or 
combined, but still render him unemployable.  In contrast, 
SMC at the housebound rate requires a total (i.e., 100%) 
rating for a single service-connected disability.  Notably, 
the February 1997 rating decision granted the veteran TDIU 
because it determined his PTSD rendered him unemployable.  
This decision also specifically denied SMC at the housebound 
rate because he did not have a 100 percent evaluation for a 
service-connected disability.  While the veteran was entitled 
to receive TDIU in 1997, he was not determined to have a 
total rating for a single disability until October 8, 2002 
and not eligible for SMC until that date.  

There is no legal basis for making the effective date of SMC 
at the housebound rate earlier than October 8, 2002.  The 
December 2002 rating decision which assigned the effective 
date for the ratings on which SMC at the housebound rate is 
based is final as to those ratings, and bars such earlier 
effective date.  See 38 U.S.C.A. § 7105.  The law is 
dispositive and the claim must be denied.  Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994).




ORDER

An effective date earlier than October 8, 2002, for the grant 
of SMC at the housebound rate is denied.



____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


